Citation Nr: 1505112	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 0 percent, so a compensable rating, for residuals of a left ankle sprain prior to March 14, 2005, and a rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Witness


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965 and from November 1990 to June 1991.  He also had various periods of other service in the Army National Guard from December 1982 to December 1987 on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, to support his claims, at the time there were several on appeal, the Veteran and three of his service comrades testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript has been associated with the claims file, so is of record.

The Board subsequently issued a decision in September 2005 denying the Veteran's claims for service connection for residuals of a back injury and for a right knee disorder.  But the Board reopened his claim for service connection for a cervical spine disorder - on the basis of new and material evidence - and then proceeded to remand this claim the RO, via the Appeals Management Center (AMC), to schedule him for a VA orthopedic examination for a medical opinion indicating whether his cervical spine disorder was attributable to his military service and, in particular, a neck injury.  The Board also remanded his claim for a rating higher than 0 percent (i.e., for a compensable rating) for the residuals of a left ankle sprain for an examination to determine the then current severity of this disability. 

In a November 2005 rating decision, on remand, the RO increased the rating for this left ankle disability from 0 to 10 percent, effective March 14, 2005.  But in response the Veteran continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating for the disability unless and until he expressly indicates otherwise).  

The Board issued a decision in November 2007 denying the Veteran's claim for a rating higher than 0 percent for his left ankle disability prior to March 14, 2005, and a rating higher than 10 percent for this disability since.  He appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  The Board then, in turn, remanded this claim to the RO in May 2011 via the AMC to determine whether any additional evaluation or treatment records needed to be obtained, to obtain the final version of a September 2005 VA examination report, and to have the Veteran reexamined to reassess the severity of his left ankle disability.

More recently, in July 2012, the Board yet again remanded this claim for still further development - namely, to obtain Social Security Administration (SSA) records after the Veteran had indicated that he was receiving benefits from this other Federal agency for his various service-connected disabilities, including the left ankle disability still at issue in this appeal.


FINDINGS OF FACT

1.  Prior to March 14, 2005, the Veteran's left ankle was essentially asymptomatic as he had no bony deformity, swelling, erythema, ecchymosis, or effusion; there also was no pain or instability and normal range of motion. 

2.  Since March 14, 2005, his left ankle disability, at worst, has been manifested by dorsiflexion to 10 degrees, albeit with pain, and plantar flexion to 35 degrees, also with pain.  This ankle, however, otherwise appears grossly normal without any swelling, tenderness, or discoloration, and x-rays show no signs of acute fracture or dislocation.



CONCLUSION OF LAW

The requirements are not met for an initial rating higher than 0 percent for this left ankle disability prior to March 14, 2005, or a rating higher than 10 percent since that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability, and the claim since have been granted and he has appealed a "downstream" issue such as the initial rating assigned for this disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC after separately appealing the initial rating assigned for this service-connected disability.  He also since has been provided supplemental SOCs (SSOCs).  He therefore has received all required notice concerning this claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

To this end, the Veteran's service treatment records (STRs), lay statements, and VA medical treatment records have been obtained.  In addition, pursuant to the directives of the prior remands, additional VA medical treatment records and his SSA records were obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

Further, the Veteran was afforded VA compensation examinations assessing and even reassessing the severity of this service-connected disability, including, as mentioned, following and as a result of the Board previously remanding this claim.  The VA examinations are adequate for deciding this claim because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met, including insofar as complying with the terms of the prior remands of this claim.  See Stegall v. West, 11 Vet. App. 268, 271(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the July 2005 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ, the undersigned, noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

II.  Legal Criteria

Historically, an October 1998 rating decision granted service connection for residuals of the left ankle sprain the Veteran had sustained during his service and assigned an initial 0 percent rating for the consequent disability retroactively effective from April 16, 1998.  But, as mentioned, the more recent November 2005 rating decision on remand increased this evaluation to 10 percent as of March 14, 2005 (on the premise this was the date the evidence showed this disability had worsened to this higher level).  

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which represents the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. VA reviews disabilities in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA rates limitation of motion of the ankle under 38 C.F.R. § 4.71a, DC 5271.  Marked limitation of motion warrants a 20 percent rating, whereas moderate limitation of motion warrants a 10 percent rating.  In every instance where the Rating Schedule does not provide a 0 percent (noncompensable) evaluation for a DC, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

VA considers normal ankle dorsiflexion to be from 0 to 20 degrees and normal plantar flexion to be from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or 

malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A. 
Entitlement to a Compensable Rating prior to March 14, 2005

Prior to March 14, 2005, the medical and other evidence does not support a 10 percent or greater rating for the Veteran's left ankle disability.

VA outpatient treatment records show multiple complaints concerning his left ankle sprain in service.  In August 2000, a VA physician noted ankle pain with decreased range of motion.  Records from February 2001 note left ankle pain with overexertion.  But on examination in July 2001, findings indicated the left ankle sprain was stable and that X-rays were negative for any relevant abnormalities (e.g., post-traumatic arthritis). 

The Veteran reported during a November 2002 VA compensation examination that he had trouble walking on uneven surfaces after prolonged standing and walking uphill.  The examiner observed the Veteran could do a normal pivot turn and that he was also able to heel, toe, and tandem walk.  Objective findings indicated no bony deformity, swelling, erythema, ecchymosis, or effusion of the left ankle.  The examiner also observed the Veteran's left ankle had full range of motion without pain or instability.  X-rays again were negative for any degenerative changes.  Indeed, the examiner indicated in the diagnosis that there was "insufficient evidence of a [then] current or chronic left ankle strain." 

During his hearing in April 2004 before a local Decision Review Officer (DRO) at the RO, the Veteran contended the examiner had failed to consider pain during the range-of-motion testing.  But it is worth reiterating that the examination performed in November 2002 revealed that the Veteran's range of motion was completely normal - and without any indications of pain or instability.  Hence, the objective clinical portion of the examination did not confirm his subjective complaints of pain on motion.


As explained, a 10 percent rating under DC 5271 requires moderate limitation of motion of the ankle.  For the most part, however, at least for this initial period at issue prior to March 14, 2005, the Veteran had normal range of motion in his left ankle - meaning no limitation of motion - much less even to a moderate extent to warrant a higher 10 percent rating under DC 5271.  Moreover, there was no objective clinical indication of additional functional loss or other associated impairment, including in the way of painful motion causing restriction of his motion even in this special circumstance.

B. Entitlement to a Rating Higher than 10 Percent since March 14, 2005

As already alluded to, the November 2005 rating decision, on remand, increased the evaluation for the Veteran's left ankle disability from 0 to 10 percent as of March 14, 2005.  That reportedly was the date he had complained of left ankle pain and had received an ankle brace for support (which presumes he now had instability, too). 

During his contemporaneous September 2005 VA compensation examination, the Veteran had reported experiencing chronic and daily left ankle pain, which he described as dull and aching and occasionally sharp.  He also had complained of DeLuca-type symptoms, specifically, weakness, stiffness, instability, fatigue, and lack of endurance.  He said his job required a lot of standing; however, he was able to maintain a 40-hour work week.  He reported missing approximately six weeks of overtime at the onset of his left ankle injury, but admitted that he did not miss any work due to his left ankle disability at present, except for medical appointments. 

Objective findings indicated that he could walk up stairs without significant difficulty and that his gait was smooth without significant abnormality.  However, he had a slight limp favoring his left leg.  Range-of-motion testing of his left ankle revealed dorsiflexion to 12 degrees, with pain at the onset of motion; plantar flexion to 35 degrees, with pain at just 5 degrees; pronation was to 12 degrees and supination to 20 degrees, without pain.  The examiner indicated the Veteran's ankles otherwise appeared grossly normal without swelling, tenderness, or discoloration, and that there were no signs of acute fracture or dislocation.  The diagnosis was left ankle strain with symptoms of increased instability, but without objective abnormality. 

During his subsequent July 2011 VA examination, the Veteran complained of daily pain and using pain medication several times a day.  He stated that he could no longer go fishing, hunting, camping or hiking because of his ankle.  He reported having flare ups at least three to four times a month that ranged from moderate to severe lasting up to two days.  Moreover, it was noted that he previously had worked as a machinist, then went into sheet metal fabrication work, but that he had quit his job in January 2007 because he was having more difficulties, although there was no indication that he had quit because of his issues with his left ankle.

Upon examination of the Veteran's left ankle, the examiner observed there was tenderness and crepitus.  She noted that the Veteran's range of motion was limited with dorsiflexion being 0 to10 degrees and plantar flexion being 0 to 30 degrees.  Repetitive range-of-motion testing increased his pain, but without further decreasing his range of motion.  There also was no objective evidence of fatigue, weakness or lack of endurance following repetitive range-of-motion testing.  The examiner acknowledged the Veteran's gait was slightly abnormal as he was favoring his left ankle.  He was unable to walk on his heels or on his toes because of ankle pain.  The examiner observed that X-rays revealed the early stages of osteoarthritis.  The examiner concluded the Veteran had significant decrease in range of motion secondary to the progression of the injury, which had occurred in the service.  

Subsequently, in June 2012, the Veteran had another VA examination reassessing the severity of his left ankle sprain.  The range of motion for his left ankle plantar flexion was to 45 degrees, albeit with objective evidence of pain.  His dorsiflexion was to 20 degrees, also with objective evidence of pain.  The examiner commented that the Veteran's functional loss was pain on movement.  The examiner also noted that there was pain on palpitation.  But the anterior drawer test and talar tilt test were unremarkable, thereby indicating there was no joint instability.  There also was no ankylosis of the left ankle.  X-rays of the left ankle showed the Veteran had a tiny plantar spur on his left ankle.

During the even more recent June 2014 VA examination, the Veteran's range of motion for his left ankle plantar flexion was to 35 degrees, albeit again with objective evidence of pain.  His dorsiflexion was to 20 degrees, but with no objective evidence of pain.  Upon repetition, his range of motion remained the same.  The examiner stated that the Veteran's functional loss was less movement of the left ankle due to pain.  There was no objective evidence of pain on palpitation.  Again, the anterior drawer test and talar tilt test were unremarkable, although it was noted the Veteran used a brace for his left ankle.  There also was no ankylosis of the left ankle.  X-rays of the left ankle showed a normal left ankle, except for a small posterior plantar calcaneal spur.  The examiner commented that the calcaneal spur was not related to the Veteran's left ankle sprain.  He also observed that there were contributing factors of pain, weakness, fatigability, incoordination, but importantly no additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.

These findings since March 14, 2005, especially when considered as a whole, suggest at most moderate limitation of motion of the left ankle and, therefore, entitlement to at most a 10 disability rating under DC 5271.  For the most part, the Veteran's range of motion at its worst has been 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  See again 38 C.F.R. § 4.71, Plate II, indicating normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion to 45 degrees.  The examiners additionally considered his pain but did not in turn conclude it had any appreciable limiting effect, including in terms of causing a further restriction of his range of ankle motion.  Moreover, as clarified in Mitchell, the mere fact that he experiences pain, even if throughout the entirety of his range of motion, is not tantamount to concluding he is entitled to a rating higher than 10 percent (so higher than his already existing rating as of March 14, 2005).  The level of restriction in motion he has shown, even when considering the effect of his pain, is more akin to moderate limitation of motion than marked.  These descriptive terms "moderate" and "marked" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  It only additionally merits mentioning that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  Whereas "marked" is defined as "noticeable, obvious, appreciable, distinct, conspicuous."  Id. at 828. 

The examiners noted the Veteran complained of chronic daily pain, which he said had limited his physical activities.  But during an October 2003 compensation examination, the Veteran indicated that his left knee pain with chondromalacia was responsible for him missing time at work and prevented him from engaging in his usual physical activities.  So it appears that most of his left lower extremity pain is referable to his left knee rather than left ankle.  In any event, the results of his range-of-motion testing, even considering the pain in his left ankle specifically, do not show he has sufficient resulting limitation of motion to warrant an even higher 20 percent rating under DC 5271 since March 14, 2005.

A higher 20 percent rating is also permissible under DC 5270 if the Veteran has ankylosis in plantar flexion, less than 30 degrees.  But there is no indication he has ankylosis, certainly not to this required extent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because he is able to move his left ankle joint, by definition, it is not immobile.  Furthermore, the VA examiners specifically indicated he does not have ankylosis of this ankle, and, indeed, his left ankle has not been more than 10-percent disabled at any time since the effective date of this higher rating for this disability, which itself represents a "staging" of the rating for this disability under Fenderson since he only had a 0 percent rating for it prior to March 14, 2005.  See also 38 C.F.R. §§ 4.3, 4.7.

Although the reports of the Veteran's VA examinations since September 2005 note complaints of pain, weakness, stiffness, instability, fatigue, and lack of endurance, the examiners found no objective clinical evidence of swelling or tenderness.  

And while there were some credible indications of pain and instability, the examiners indicated there was no objective abnormality to conclude these symptoms actually are causing or resulting in additional disability.  And in increasing the rating from 0 to 10 percent the RO took into account the extent the pain and instability have on his left ankle function, including as mentioned in terms of his range of motion.  See DeLuca, 8 Vet. App. at 204-7.

For these reasons and bases, the preponderance of the evidence is against this claim for a rating higher than 0 percent for the left ankle disability prior to March 14, 2005, or a rating higher than 10 percent since, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and the Board must deny this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

C. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2014).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(10).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His primary complaints regarding his left ankle sprain involve such symptoms as pain, instability, and an inability to stand or walk for prolonged periods, all of which are contemplated by the schedular rating criteria - including in terms of their consequent functional impact.  Thus, the Board finds that his symptomatology and limitation in occupational functioning attributable to this disability is reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are also contemplated in the appropriate DC and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  See DC 5271.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned ratings. 38 C.F.R. §§ 4.1, 4.15.  Accordingly, the Board has determined that referral of this claim for extra-schedular consideration is unwarranted.



ORDER

This claim of entitlement to an initial rating higher than 0 percent, so a compensable rating, for the residuals of the left ankle sprain prior to March 14, 2005, and a rating higher than 10 percent since, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


